Carley, Chief Judge,
concurring specially.
I agree with the majority’s conclusion as set forth in Division 3 that the conviction must be reversed because the trial court charged on constructive possession when the indictment alleged only actual possession. If we were writing on a clean slate, I would opine that the error in so charging would be harmless in this case because the evidence would authorize the jury to find only “actual” possession. There is no evidence upon which to base a finding of “constructive” possession. However, in Lockwood v. State, 257 Ga. 796 (364 SE2d 574) (1988), this same position was taken by Justice Weltner in his dissent and did not prevail. Therefore, we are constrained to hold that the error was harmful requiring reversal.
In Division 1, the majority finds that the trial court did not err in denying the motion to suppress. I concur. However, I cannot agree with the rationale employed by the majority. The majority holds that the search was authorized as an inventory search because “the arresting officer had probable cause to arrest both appellants for violation of the statute for which they were ultimately convicted.” (Majority opinion, p. 472.) I do not believe that the arresting officer had probable cause to arrest appellants for possession of contraband at the time that the car was stopped. All the officer knew at that tinie was that there had been a telephone call from the owner of a repair shop who had informed a police officer that he had heard the occupants of the car talking about “dope” and that said auto repair shop owner had observed the occupants of the car place a plastic garbage bag in the trunk of the car. As the majority has correctly held, the officer had probable cause to stop the car based upon that information and the apparent absence of a license plate. However, that information is certainly not sufficient to constitute probable cause to arrest for possession of contraband. Nevertheless, I agree that the motion to suppress was correctly denied because the information above recited was sufficient to authorize the search of a moving motor vehicle pursuant to the doctrine of Carroll v. United States, 267 U. S. 132 (45 SC 280, 69 LE 543) (1925). See also State v. Bradley, 138 Ga. App. 800, 802 (2) (227 SE2d 776) (1976).
I am authorized to state that Presiding Judge McMurray joins in the portion of this special concurrence dealing with Division 3 of the majority opinion.
*476Decided October 17, 1990
Rehearing denied November 6, 1990
Maloy & Jenkins, W. Bruce Maloy, Barry W. Bishop, for appellants.
Garry T. Moss, District Attorney, C. David Gafnea, Assistant District Attorney, for appellee.